Citation Nr: 1604808	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  11-12 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right wrist disability. 

2.  Entitlement to service connection for a right wrist disability.

3. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

4.  Entitlement to service connection for residuals of chemical burn of the left forearm.  

5.  Entitlement to service connection for a left testicle disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2000 to October 2008.

This case is before the Board of Veterans' Appeals (Board) on appeal from December 2013 and April 2010 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed, including the transcript of the July 2015 Board hearing presided over by the undersigned Veterans Law Judge.

The issues of entitlement to service connection for a right wrist disability; an acquired psychiatric disorder, to include PTSD; and, a left testicle disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 2009 rating decision, the RO denied the claim for service connection for a right wrist disability based on the determination that there was no current disability.  

2.  The Veteran did not submit a notice of disagreement for the March 2009 rating decision, and there was no evidence or information received within one year of its issuance that was new and material to the claim for service connection for a right wrist disability.

3.  The additional evidence received since the March 2009 rating decision was not previously considered in that decision and raises a reasonable possibility of substantiating the claim for service connection for a right wrist disability.

4.  The Veteran's current left forearm chemical burn with residual scarring is etiologically related to service.  


CONCLUSIONS OF LAW

1.  The March 2009 rating decision, which denied entitlement to service connection for a right wrist disability, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  The additional evidence received since the March 2009 rating decision is new and material to the claim for service connection for a right wrist disability, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The Veteran's left forearm chemical burn with residual scarring was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the Board is reopening the previously denied claim for service connection for a right wrist disability and granting the issue of entitlement to service connection for left forearm chemical burn scar, discussion concerning compliance with the duties to notify and assist is not necessary.

Application to Reopen the Claim for Service Connection

If a decision is issued, and not appealed, it becomes final.  A claim may only be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (applying to claims to reopen that are filed after August 29, 2001).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide a medical examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

If new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b).  VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  If VA finds that new and material evidence is presented during this period, the decision does not become final.  Id.   

In a March 2009 rating decision, the RO denied the claim for service connection for a right wrist disability based on the determination that there was no current disability.  After the Veteran was notified of the adverse decision, the Veteran did not submit a notice of disagreement with the decision.  Moreover, no new and material evidence was submitted within a year of the March 2009 rating decision.  Therefore, the March 2009 rating decision became final based on the evidence of record at the time.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

At the time of the March 2009 rating decision, the evidence of record included the Veteran's service treatment records, post-service treatment records, and the Veteran's claim.

The additional evidence presented since the March 2009 rating decision includes a June 2013 VA MRI of the right wrist that shows an impression of right wrist extensor tendon sprains.   The credibility of this medical evidence is presumed for the purposes of reopening the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The medical evidence of a right wrist disability during the appeal period is pertinent evidence that was absent at the time of the March 2009 rating decision, and such evidence raises a reasonable possibility of substantiating the claim because it triggers VA's duty to provide a medical examination.  Thus, the Board finds that new and material evidence has been submitted.  The claim for service connection for a right wrist disability is reopened.  

Although the evidence is sufficient to reopen, it is not sufficient to grant the claim.  The Board finds that additional evidentiary development is required.  This is addressed in the remand below.

Service Connection

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

As a preliminary matter, the Board notes that though the Veteran was noted as having a left elbow scar on entry into service, the medical evidence shows that the claimed left forearm scar is not the same as the left elbow scar.  See September 2000 Report of Medical Examination (showing two scars on entry into service); March 2010 VA examination (opining that the left forearm chemical burn scar is not the same scar as the round scar on the Veteran's left elbow that was noted on entry into service).  Therefore, the Veteran's left forearm skin condition is presumed sound on entry into service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The Veteran contends that the scarring on his left forearm is a residual of a chemical burn that reportedly happened in service.  The Veteran's left forearm scarring has been diagnosed as left forearm chemical burn with residual scarring.  See March 2010 VA examination.  Thus, the current disability is shown. 

Further, the Board finds that the competent and probative evidence shows that the current left forearm scarring is due to a chemical burn that happened in service.  First, the March 2010 VA examiner stated that the Veteran's left forearm scar on examination consisted of 4 small patches where he was splashed by a chemical.  The March 2010 VA examiner has the medical expertise to render an opinion as to whether a scar is due to a chemical splashing the skin, and therefore the March 2010 VA examiner's opinion is probative.  

Second, the Veteran is competent to attest to his symptoms and observations.  The Veteran has submitted multiple consistent statements and has testified to the effect that he got the chemical burn on his left forearm during the first part of his active duty service, when he was aboard the USS Wasp and was stripping and re-painting ship fixtures, and the acid he was using burned the area on his arm above the protective glove he was wearing.  See e.g., July 2015 Board hearing transcript at p. 21; July 2012 Veteran statement; June 2011 Veteran statement; April 2011 Form 9; September 2009 claim.  The Veteran reported that since it was just a small chemical burn, he just cleaned it with peroxide and water and bandaged it himself, but it boiled up and blistered and there was residual scarring.  See July 2015 Board hearing transcript at p. 21-22.  The Veteran's reports as to how the chemical burn happened are consistent with his circumstances of service as shown by his service personnel records, which show service on the USS Wasp at the start of his active service.  Because the Veteran's reports as to how the chemical burn happened in service have been consistent and are consistent with the remaining evidence of record, the Board finds that the Veteran's reports pertaining to his left forearm scarring are credible.  There is no evidence to indicate that the Veteran got a chemical burn on his left forearm after service.  

The Board acknowledges that the Veteran's August 2008 in-service examination performed on separation from service did not indicate a left forearm chemical burn scar.  However, it is noted that prior in-service examinations noted tattoos and two other scars on the left upper extremity.  See July 2005 and September 2000 Reports of Medical Examination.  However, the August 2008 examination report indicated no scars or tattoos and stated that the Veteran was normal for all scars.  Given this inconsistency, the Board concludes the August 2008 examination is of no probative value for purposes of determining whether the Veteran's left forearm chemical burn scar was present on separation from service.  

For these reasons, the Board finds that the in-service occurrence and a relationship between the current scarring and the in-service occurrence are shown by the competent and probative evidence, and these findings are not contradicted by remaining competent and probative evidence of record.  For these reasons, the Board finds that the Veteran's left forearm residual scarring of chemical burn were incurred in service, and service connection is warranted for the same.  38 C.F.R. § 3.303. 


ORDER

Because new and material evidence has been received, the claim of service connection for a right wrist disability is reopened.

Entitlement to service connection for residuals of chemical burn of the left forearm is granted.


REMAND

The Veteran contends that he has a right wrist disability that is related to service, to include as due to overuse, and that his symptoms have continued since service.  See e.g., February 2013 Veteran statement.   There is evidence of right wrist strain in service, and the Veteran's reports that he overused his right wrist.  See e.g., September 2008 VA examination.  There is a current diagnosis of extensor tendon sprains.  See June 2013 VA MRI of the right wrist.  

The Veteran was afforded a VA medical examination regarding the wrist in November 2013, and the examiner diagnosed the Veteran with right wrist strain.  The examiner's opinion that the right wrist strain is not related to service is inadequate, because though the examiner expressly noted the right wrist strain noted in the September 2008 VA examination performed during the Veteran's service, the examiner then found that there was no evidence of right wrist complaints in the service records.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).

The Veteran contends that he has a left testicle disability that is related to service.  The Board notes that in service the Veteran was assessed with swollen painful left testicle that was assessed with epididymoorchitis.  See November 2003 service treatment record.  The Veteran has a current diagnosis of varicoceles, and there is a noted history of left testicular mass.  See June 2013 VA scrotum ultrasound.  The Veteran also reports continuing left testicle pain since service.     

The Veteran was afforded a VA medical examination regarding the left testicle in November 2013, and the examiner diagnosed the Veteran with varicocele.  The examiner, however, was unable to consider the Veteran's testimony of continuing pain in the left testicle since service as reported in the July 2015 Board hearing. 

The Veteran contends that he has a psychiatric disorder, to include PTSD, that is related to service.  There is a diagnosis of PTSD during the appeal period, as well as reports of recurrent symptoms.  See February 2013 VA mental health record.  The Veteran reports in-service stressors including moving bodies that had washed to shore and providing supplies in support of humanitarian efforts after the Southeast Asia tsunami.  See September 2013 Form 21-0781.  The evidence of record shows that for one month the USS Essex supported Operation Unified Assistance in support of relief efforts in Southeast Asia after the tsunami.  See USS Essex Commander's Assessment.  The Command Chronology and Narrative 2005 shows that the tsunami struck December 26, 2004, and the ship provided humanitarian assistance to the survivors, to include delivering supplies and delivering volunteers to the shore to move supplies, from January 2005 to February 2005.  Further, the Veteran's service treatment records show complaints of symptoms such as trouble sleeping and feeling little interest or pleasure in doing things, to include after the Veteran's deployment on a ship during Operation Iraqi Freedom.  See March 2005 Post Deployment Health Assessment; December 2002 medical screen.  

The Veteran was afforded a VA psychiatric examination in December 2013, and the examiner stated that the Veteran had no diagnosis of a psychiatric disorder.  However, though the examiner did acknowledge the January and February 2013 VA treatment records that show a diagnosis of PTSD during the appeal period, the examiner provided no opinion as to whether the Veteran's PTSD diagnosis in early 2013 is indicative of PTSD that resolved by the time he was examined in December 2013, and if so, if the Veteran's PTSD at that time was related to service.   

These facts are pertinent to the claims on appeal and warrant further medical inquiry.  Accordingly, the Veteran should be afforded a new VA examination to determine the nature and etiology of a psychiatric disorder, and addendum medical opinions should be obtained to determine the etiology of a right wrist disability and a left testicle disability.   McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide information as to any outstanding records regarding the right wrist, a psychiatric disorder, and the left testicle, specifically to include the following:

a. All private records pertaining to the Veteran's counseling with his pastor, with private counseling and treatment, and with his different groups.  See July 2015 Board hearing transcript (Veteran reported that he received private counseling and talked to his pastor and with different groups). 

Also, request clarification from the Veteran as to whether he sought treatment from a Vet Center and if so which one.  See February 2013 VA mental health consult indicating that the Veteran was referred to Vet Center for therapy.

b. All relevant treatment records from the Veteran's non-VA primary care provider.  See e.g., March 2013 VA treatment record (indicating that the Veteran's PCM evaluated his right wrist); July 2015 Board hearing transcript at p. 14 (Veteran reported that his primary care doctor originally recommended that he should see VA for mental health treatment). 

c.  Any other relevant private treatment provider.  

The Veteran should be asked to authorize the release of any outstanding pertinent non-VA medical records.  

2. Obtain all outstanding relevant VA treatment records,  to include records from October 2013 to present.    

3. After completing the above development, schedule the Veteran for a VA examination to determine the nature and etiology of a psychiatric disorder.  Also, obtain addendum medical opinions from the VA examiners who rendered the November 2013 examinations regarding the right wrist and a left testicle disability (or suitable substitute).  Make the claims file available to the examiners for review of the case.  The examiner should review all records associated with the claims file (including Virtual VA and VBMS) and should note that this case review took place.  

Regarding the right wrist:  The examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the Veteran's right wrist disability had its onset in or is etiologically related to service.  

      The examiner's attention is invited to the following: 

(i) There is evidence of right wrist strain in service, and the Veteran reports that he overused his right wrist.  See e.g., September 2008 VA examination; July 2015 Board hearing transcript at p. 5 (Veteran reported that he worked on the flight deck and rotated the buckle that holds aircraft down).

(ii) The Veteran's competent reports of continuing right wrist symptoms since service, self-medicating since service, and the competent reports by his wife, who is an LPN, that she has wrapped his wrist since the Veteran's left service.  See February 2013 Veteran statement (stating that after the medication he was given in service for the right wrist strain ran out, he self-medicated with over the counter pain medications); August 2008 original claim for the right wrist; July 2015 wife statement. 

(iii) The Veteran's report that his VA doctor "has stated to me that the pain I am having now was the result of the incident that I experienced while on active duty."  See January 2014 notice of disagreement.

 Note that the November 2013 medical opinion  that the right wrist strain is not related to service is inadequate, because though the examiner expressly noted the right wrist strain noted in the September 2008 VA examination performed during the Veteran's service, the examiner then found that there was no evidence of right wrist complaints in the service records.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).

Regarding the left testicle:  The examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the Veteran's current left testicle disability has its onset in service or is etiologically related to service.   

The examiner's attention is invited to the following:

(i) The November 2003 service treatment record showing swollen painful left testicle that was assessed with epididymoorchitis, the Veteran's competent report that he has had pain in his left testicle since the November 2003 left testicle episode in service, and the November 2013 VA urologist's assessment of orchalgia.  See Board hearing transcript at p. 17-18. 

(ii) The Veteran's report that scrotum support was recommended in service, but he never received it.  See April 2015 Veteran statement. 

(iii) Note that since the November 2013 VA medical examination regarding the left testicle, the Veteran has provided competent testimony of continuing pain in the left testicle since service in the July 2015 Board hearing.  

   Regarding a psychiatric disorder:

a. The examiner is asked to provide an opinion as to the nature and diagnosis(es) of the Veteran's psychiatric disorder at any point during the entire period on appeal (January 2013 to present).  

The examiner's attention is invited to the diagnosis of PTSD rendered by a VA social worker during the current appeal period, as well as to the Veteran's competent reports of symptoms during the appeal period, to include sleeping problems, anxiety and depression.  See e.g., February 2013 VA mental health note; January 2013 VA primary care note.

b. If the Veteran has a diagnosis of PTSD at any time during the appeal period, the examiner is asked to 
provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the Veteran's PTSD is etiologically related to the Veteran's reported in-service stressors, to include his stressors during deployment on a ship during Operation Iraqi Freedom and during his support of post-tsunami humanitarian efforts. 

c. Regarding any psychiatric disorder other than PTSD at any point during the appeal period, the examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that any such psychiatric disorder is etiologically related to service, to include as a result of his deployment on a ship during Operation Iraqi Freedom and during his support of post-tsunami humanitarian efforts.

		The examiner's attention is invited to the following:

(a) The Veteran's reports of nightmares about bodies floating in the water, and symptoms of depression, anxiety, trouble sleeping, and temper.  See e.g., January 2013 VA primary care note; July 2015 statement from G. E. (reporting that Veteran told him about sleeping problems and that he has anxiety, depression, and a temper).  

(b) The Veteran's reports that after he returned from his period of service supporting the post-tsunami humanitarian efforts and seeing bodies in the water, he turned to alcohol and started drinking heavily.  See e.g., July 2015 lay statement from G. E. 

(c) The service treatment records showing complaints of trouble sleeping, including trouble falling asleep, and other psychiatric complaints.  See March 2005 Post Deployment Health Assessment (showing that after deployment on the USS Essex from September 2004 to March 2005 during Operation Iraqi Freedom, the Veteran reported little interest or pleasure in doing things in the last two weeks, he denied seeing anyone wounded killed or dead during this deployment, but he did feel as if he was in great danger of being killed from "small boats."); December 2002 medical screen (noting trouble falling asleep).  

(d) Note that though the December 2013 VA psychiatric examiner did acknowledge the January and February 2013 VA treatment records that show a diagnosis of PTSD during the appeal period, the examiner provided no opinion as to whether the Veteran's PTSD diagnosis in early 2013 is indicative of PTSD that resolved by the time he was examined in December 2013, and if so, if the Veteran's PTSD at that time was related to service.   

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4. Thereafter, readjudicate the claims on appeal and furnish the Veteran and his representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


